On writ of certiorari to review the decision of the United States Court of Claims (193 Ct. Cl. 335, 433 F. 2d 1373), holding (1) that a refusal by defendant (the Atomic Energy Commission) to pay a Board award is not a breach of the disputes clause of the contract in issue if the involved award is not supported by substantia;! evidence or otherwise is not entitled to finality under the Wunderlich Act, and (2) that the Government has the right to the same extent as the contractor to seek judicial review of an unfavorable administrative decision on a contract claim, the Supreme Court granted *1008certiorari on May 17, 1971 (402 U.S. 971), and on April 24, 1972 (406 U.S. 1), in reversing the Court of Claims, held that the Atomic Energy Commission had exclusive administrative authority under the disputes clause procedure to resolve the dispute in issue, and neither the contract between the parties nor the Wunderlich Act permitted still further administrative review by the General Accounting Office. The Supreme Court also held that the Wunderlich Act does not confer upon the Department of Justice the right to appeal from a decision of an administrative agency, nor is this a case involving a contractor’s fraud, concerning which the Department has broad powers to act under several statutory provisions.